Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jimmy Kim on 06/09/2022.
In the claims:
Claim 7: 	On line 1, replaced “4” in “The printer of claim 4” by --1--.
Claim 16:  	Replaced as below
--16. A printer comprising:
	a moveable functional element;
	a chargeable energy-storing device; and
	a charger to charge the chargeable energy-storing device using energy discharged from the moveable functional element, wherein the printer comprises an external power supply interface and an actuator to move the movable functional element, the actuator  connected to the external power supply, wherein the charger comprises a charging device connected to the actuator to receive the energy discharged from the movable functional element, wherein the printer further comprises a decider to evaluate a voltage level of the energy discharged from the movable functional element; wherein the printer is to charge the chargeable energy-storing device when the voltage level is greater than a voltage threshold level, wherein the voltage threshold level is equal to a voltage level used to drive the actuator.--

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853